IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                IN RE INTEREST OF BRITTNEY SUE P.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                               IN RE INTEREST OF BRITTNEY SUE P.,
                                 A CHILD UNDER 18 YEARS OF AGE.


                                  STATE OF NEBRASKA, APPELLEE,
                                                 V.

                                      ROBERT P., APPELLANT.


                         Filed May 28, 2019.     Nos. A-18-816, A-18-982.


      Appeals from the County Court for Garden County: RANDIN R. ROLAND, Judge. Appeal in
No. A-18-816 dismissed. Judgment in No. A-18-982 affirmed.
       Robert S. Harvoy for appellant.
       Philip E. Pierce, Garden County Attorney, for appellee.


       MOORE, Chief Judge, and PIRTLE and BISHOP, Judges.
       MOORE, Chief Judge.
                                         INTRODUCTION
         These consolidated appeals arise from the decisions of the county court for Garden County,
sitting as a juvenile court, regarding Robert P.’s access to his daughter, Brittney Sue P. In case No.
A-18-816, Robert appeals from the juvenile court’s order directing that Brittney Sue be placed out
of Robert’s home. We dismiss this appeal for lack of jurisdiction. In case No. A-18-982, Robert
appeals from the juvenile court’s order denying Robert’s motion to lift the suspension of his
visitation and granting the State’s motion for relief from providing reasonable efforts. We affirm
that order.




                                                -1-
                                        BACKGROUND
         Brittney Sue was born in December 2017 to Robert and Veronica M., who is
developmentally disabled. Veronica is not a party to these appeals and we discuss her involvement
only as necessary to address Robert’s assigned errors. In 2016, Brittney Sue’s four siblings were
removed from Robert and Veronica’s care due to “chronic neglect.” Because of the ongoing case
with her siblings, a juvenile petition was filed shortly after Brittney Sue’s birth, and she was
removed from Robert and Veronica’s care. Brittney Sue remained in out-of-home care until she
was adjudicated in January, at which time she was returned to Robert and Veronica’s home.
         On February 1, 2018, the juvenile court held a permanency and review hearing. The court
ordered Brittney Sue to remain in Robert and Veronica’s home, supervised by the Nebraska
Department of Health and Human Services (Department). The court’s permanency goal was set as
reunification by June 1, 2018, with an alternate plan of adoption. The court ordered that Brittney
Sue become current on all immunizations and directed Robert and Veronica to sign releases for all
medical records regarding a medical exam on January 31.
         On July 17, 2018, the juvenile court entered an order for ex parte change of placement upon
the request of the county attorney. The court found that continuation of Brittney Sue in her home
would be contrary to her welfare, that reasonable efforts had been made before placement to
prevent or eliminate the need for removal, and that it was in Brittney Sue’s best interests to be
placed out of home. Although the motion is not in the record, Robert filed a motion for a hearing
on the out-of-home placement the same day.
         The State filed a motion to terminate Robert and Veronica’s parental rights; however, we
do not have the State’s motion, or any evidence of the allegations it contained, in our record.
         On August 1, 2018, the juvenile court held a hearing on Robert’s motion objecting to the
change of placement and removal of Brittney Sue. Several witnesses testified at the hearing and
various exhibits were received including photographs of the family home and of Robert’s van,
Brittney Sue’s immunization schedule, and reports from a reunification specialist and visitation
workers.
         Dennis O’Brien testified that he and Chantelle Reicks are Brittney Sue’s caseworkers with
the Department. He has been involved in Brittney Sue’s case since her birth. When the Department
became involved in Brittney Sue’s siblings’ case, they were “filthy.” They had matted hair and
serious upper respiratory infections. As a condition for Brittney Sue’s return to her parents’ home,
the Department scheduled medical appointments for her twice each week. Further, unannounced
visits from the Department and other providers were put in place to ensure Brittney Sue’s safety.
Whenever O’Brien tried to enter Robert and Veronica’s home for a safety check, Robert would
initially deny access to the home. Eventually, Robert would allow O’Brien inside. O’Brien
admitted that he and Robert do not get along well. The previous caseworkers for Robert and
Veronica’s children have had difficulty with Robert, and two of them took out protection orders
against Robert. Similarly, CASA volunteers struggled in their interactions with Robert.
         Robert and Veronica received family support and participated in an intensive family
reunification program that provides workers to enter the family home and address causes of
removal. At the time of the hearing, Robert and Veronica had completed 6 weeks of the
reunification program. Robert and Veronica declined to have Brittney Sue developmentally



                                               -2-
evaluated through the public school system because they were already receiving services. Brittney
Sue had not had all of her court-ordered immunizations when she was removed from Robert and
Veronica’s care in July. Robert and Veronica did not follow through with the service providers’
suggestions. However, since Brittney Sue’s birth, Robert and Veronica had not missed visits with
their other children.
         Robert and Veronica left their children in a van unattended on three separate occasions. On
the first occasion, a family skill builder observed Veronica leave Brittney Sue and her sister in the
van while the outside temperature was 97 degrees. The next day, family support workers witnessed
Veronica leave Brittney Sue sleeping in the van. The day after that, CASA workers saw Brittney
Sue’s two brothers unattended in the van while the keys were in the ignition. The boys were
running the windows up and down and playing with the music. Neither Robert nor Veronica
seemed to understand why it would be a problem to leave an infant in a hot vehicle.
         Robert and Veronica’s property contained multiple, inoperable vehicles. The children
constantly played in these vehicles while unattended. The children had access to various farm
animals, and rattlesnakes had been sighted on the property. O’Brien and Reicks discovered two
guns in one of the vehicles in full reach of the children. They also discovered a long rifle in a case
in the house. That rifle had a round in the chamber and the safety was not on. The property also
contained unlocked, unsafe appliances and exposed wires that could injure the children. Robert
allowed the children, three at a time, to ride his tractor while the sickle bar mower was attached.
The children were unrestrained on the mower and could have fallen off and become injured by the
mower.
         The basement of Robert and Veronica’s house had a leaking pipe. As a result, the basement
contained slime, mold, and mildew. The slime caused the basement to be slippery, and nothing
prevented the children from entering the basement. The basement’s mold posed possible health
complications for the children as each of them had tested positive for mold allergies. In the winter,
the family burned their trash in a wood-burning stove in the basement, which was a health hazard.
The children’s drawers contained shredded materials and mice feces, which could cause an infant
to become seriously ill if ingested.
         Considering Robert and Veronica’s lack of cooperation and the living conditions they
provided, the Department requested Brittney Sue be removed from Robert and Veronica’s care.
When Brittney Sue was taken into the Department’s custody in July 2018, her clothes were soaked
with urine and she had a serious yeast rash.
         Reicks testified that she became involved in Brittney Sue’s case in May 2018. She
investigated Robert and Veronica’s house in June 2018. Although the house was generally
organized, it had a “musty” or “mildewy” odor, and there was a layer of dust on most items inside
it. Reicks and O’Brien had spoken with Robert and Veronica multiple times about the safety
changes that needed to be made in their home. Robert and Veronica were not receptive to concerns
raised during meetings about Brittney Sue. Robert would become angry and make accusations
against the Department or O’Brien. As a result of Robert’s behavior, the team meetings sometimes
ended early. When Reicks spoke with Brittney Sue’s medical provider, she learned Brittney Sue
had received only 1 of her 25 scheduled immunizations. Brittney Sue received one other
vaccination before she was removed from Robert and Veronica’s home.



                                                -3-
        Breanna Carman, a therapist with Saint Francis Community Services, testified that she met
with Robert and Veronica once or twice a week as part of the reunification program. The program
set seven detailed goals for Robert and Veronica’s family. Weekly reports were made regarding
the parents’ progress.
        Robert and Veronica’s progress during the first 3 weeks was slower than expected. Robert
did not sign the paperwork required for the program until the program’s third week. During that
week, Carman recognized safety concerns about the children playing on an unanchored swing set
and with a rototiller. She was also concerned about a pile of wooden shingles with staples in them
that remained on the property. The program’s skill builder began working with Robert and
Veronica during the third week. The fourth week proceeded without significant progress. In the
fifth week, Robert stated that he did not agree with the program’s parenting techniques, but he
would “try.”
        The sixth week was the last week that Robert and Veronica participated in the program.
During that week, support workers discovered the children unattended in a van. Robert and
Veronica met with Carman at Robert’s attorney’s office. Because the other children were sick,
only Brittney Sue accompanied Robert and Veronica. Brittney Sue cried throughout Carman’s visit
because of a wet diaper. Although Carman pointed out the diaper to Robert and Veronica, they did
not change it. However, Veronica usually changed Brittney Sue’s diaper when it was soiled.
        In her report on the sixth week, Carman reported minimal progress on six of the goals and
no progress on another of the goals. The weekly reports all identify Robert’s anger as a safety
concern. Carman was also concerned that Robert was committing domestic violence against
Veronica, which was particularly concerning due to Veronica’s intellectual disability. Generally,
Carman observed Veronica to have affectionate and attentive interactions with Brittney Sue during
her visits. However, Carman was working with Robert and Veronica as a family unit; and because
Robert made little progress on the program’s goals, the family also made little progress on the
program’s goals.
        Callie Schliz, a skill builder with Saint Francis Community Services, testified that she
worked in conjunction with Carman on Robert and Veronica’s case. She described the incident
during one of her visits when she found Brittney Sue and her sister in the van. When she arrived
for the visit, Robert was in the front yard watering a flowerbed with two of his children, and
Veronica was inside preparing dinner. When Schliz asked where Brittney Sue and her sister were,
Veronica told her that they were in the van and that she was about to go get them. The outdoor
temperature was 97 degrees at the time. The van’s windows were down and the door was open.
Schliz instructed Robert not to leave children inside cars or to allow children to play in cars while
that car is parked. Generally, Schliz felt that Veronica was very nurturing and attentive to Brittney
Sue’s needs, and Robert helped with Brittney Sue when asked.
        Michelle Quinn, the Garden County sheriff, testified that she was called to Robert and
Veronica’s house to retrieve firearms from the property. Inside one unlocked vehicle on their
property, Quinn found two single-shot shotguns, one of which was inoperable. The vehicle was
unlocked, and had no ammunition inside it. She also found a loaded gun in a case inside the house.
Although the case was latched, the children could easily open it. The guns were removed from the
property so that they would be out of the children’s reach.



                                                -4-
         Heather Hanna, a nurse practitioner, testified that Robert and Veronica told her they had
personal beliefs against immunizations. They did not feel immunizations were safe for their
children. As a result, Hanna only gave Brittney Sue immunizations when the court ordered them.
The court received Brittney Sue’s progress reports, which recorded Brittney Sue’s health since her
birth. Hanna did not believe failing to give immunizations to a child was abusive, and admitted
that she did not give her own child some of the recommended immunizations. Hanna felt Robert
was attentive to his children’s health, and to her knowledge, he always followed through with her
recommendations. Hanna was never told that the Department had care, custody, and control of
Brittney Sue.
         Cynthia Andor, an employee of an early learning program, testified that she had been
working with Robert and Veronica for over a year at the time of the hearing. The program
addresses parenting skills, development information, and safety information. In Andor’s opinion,
Veronica was doing a great job with Brittney Sue and her sister. Further, Robert was cooperative
with Andor’s instructions. The court received Andor’s notes from her interactions with Robert and
Veronica.
         Andor inspected Robert and Veronica’s property for hazards to children, and she helped
them address those hazards. She recommended that the children never play with any of the vehicles
or tools on the property. Andor was not concerned about the unloaded, inoperable shotguns found
on the property, although she was concerned about the gun found inside the house. Stating that
mice infestations are common in farmhouses, she was unsurprised by the discovery of mouse feces
in the children’s drawers. Andor admitted, however, that she did not investigate for indoor hazards.
Andor also felt that she was not in the home often enough to declare the property “safe.”
         Andor advised Robert to concentrate on what he is doing right for his family, rather than
what he thinks others are doing wrong. Because Brittney Sue scored so well on the program’s
evaluations, Andor did not see the need for Brittney Sue to undergo a separate developmental
evaluation through the public school system. In her time with Robert and Veronica, Andor saw
nothing that would indicate they were bad parents for Brittney Sue. Andor saw progress in both
Robert and Veronica’s parenting ability, but she could not be sure that Robert and Veronica were
implementing the concepts she taught them.
         Robert testified that Brittney Sue never played in the abandoned cars or tractors on his
property. Andor gave him a list of hazards on his property, and he worked to address the concerns
on that list. Robert explained that the gun that was found inside the house was hidden in a closet.
Although it was found with the safety off, he believed the safety was on. Robert agreed to not keep
guns on his property as long as his children are on the property. In compliance with the
Department’s instructions, Robert took Brittney Sue to the doctor every 2 weeks. He further
consented to Brittney Sue receiving immunizations.
         Regarding the incident when Schliz found Brittney Sue and her sister alone in a van, Robert
testified that the family had just come in from working on a broken pasture gate. Before they
unloaded the vehicle, Veronica briefly went inside to use the bathroom and put a pizza in the oven.
Robert was outside near the van waiting for Veronica to return. The van was parked beneath a tree,
its windows were rolled down, and its side door was left open. Robert did not remove the children
himself because he could not carry them both alone. Brittney Sue and her sister were only left in
the van for a short while.


                                               -5-
         The second vehicle incident occurred when a family support worker followed Robert home
from town. After everyone parked at Robert and Veronica’s house, Robert followed the support
workers inside. Brittney Sue’s sister was left sleeping in an unbuckled car seat in the van, with the
window and side door open. Robert stated that the support worker told him that he could leave the
child in the van while they spoke.
         Robert explained that Brittney Sue’s diaper was not wet when they arrived at his attorney’s
office on the day the Department removed her from his and Veronica’s care. He and Veronica had
run out of diapers, and they had intended to buy more while they were in town.
         Robert bought traps and poison to eliminate mice from his house. Although his basement
was wet, he believed the moisture came from rain and not a broken water pipe. Robert explained
that Andor told him a truck on his property was a “perfect toy” for the children to play in. He also
admitted to allowing the children to ride the tractor with him.
         Robert admitted he was late to visits for various reasons from time to time, but denied
missing them. He always called to let the support worker know when he would be late. Robert
does not have only one employer, but rather works a series of jobs. He has refused work driving
semis during the wheat harvest in order to avoid missing his scheduled visits.
         The juvenile court entered an order on the day of trial, which order denied Robert’s motion
objecting to the change of placement. The court specifically found a need for Brittney Sue’s
removal from the home. The court ordered visitation to continue as scheduled under the ex parte
order. Robert appealed this order.
         On September 4, 2018, the juvenile court entered orders terminating Robert’s and
Veronica’s parental rights to Brittney Sue’s four siblings. Although the motion is not in our record,
the State filed a motion requesting that the parents’ visits with Brittney Sue be suspended after the
termination of their parental rights to the other children. The court suspended Robert’s visitation,
but allowed Veronica’s visitation to continue. Robert moved to lift the suspension of his visitation.
The State also filed a motion to relieve the Department from providing reasonable efforts to
reunify.
         On September 28, 2018, the juvenile court held a hearing on Robert’s motion to lift the
suspension of his visitation and the State’s motion for relief from providing reasonable efforts. The
court received letters from the Department, dated September 10 and 11, 2018, detailing the
Department’s recommended visitation schedule. Although the September 10 letter recommended
supervised public visitation, the September 11 letter recommended that Robert receive no
visitation. The court received a letter from Robert’s therapist, which explained that he participated
in individual therapy and anger management. It also stated that Robert was coping with the loss of
Veronica, who had apparently left him. The court received a report from Brittney Sue’s guardian
ad litem, dated September 13, that recommended ceasing Robert’s visitation with Brittney Sue.
The report also noted that reasonable efforts to reunify were no longer required because the court
had terminated Robert and Veronica’s parental rights to their other four children. The court
received the transcribed testimony from the termination hearing of Robert’s other children.
         Robert testified at the September 28, 2018, hearing that he has a good bond with Brittney
Sue. He felt that continued efforts to reunify him with Brittney Sue was best for her because she
needs two parents. Robert complained that the State did not sufficiently compensate him for his
travels to appointments related to his children’s cases. Nevertheless, he was willing to continue


                                                -6-
counseling even if the State stopped paying for it. He was not in favor of the supervised, public
visitation that the Department had recommended because he felt the places the Department
provided were “filthy” and “dirty.” To reduce his expenses, he asked that the visits occur in his
home. He agreed to provide for Brittney Sue’s basic needs during visitation, but he was unwilling
to submit to redirection. He was willing to engage Brittney Sue in age-appropriate development
activities, but felt doing so would be difficult without the help of Andor.
         Andor testified that from her observations of Robert, she saw no reason that he could not
provide for Brittney Sue. She admitted, however, that she only spent 6 hours per month in the
home with Robert and Veronica. O’Brien testified that he did not feel Andor spent sufficient time
in Robert and Veronica’s home to accurately assess it.
         Later that day, the juvenile court entered an order denying Robert’s motion to lift
suspension of his visitation and granting the State’s motion to relieve the Department of reasonable
efforts. Robert appeals.
                                   ASSIGNMENTS OF ERROR
         In case No. A-18-816, Robert assigns that the juvenile court erred in ordering the change
of Brittney Sue’s placement.
         In case No. A-18-982, Robert assigns, restated, that the juvenile court erred in (1) holding
a hearing on the State’s motion to relieve the Department of reasonable efforts, (2) relieving the
Department of reasonable efforts to reunify Brittney Sue with Robert, and (3) denying him
visitation and contact with Brittney Sue.
                                    STANDARD OF REVIEW
       A jurisdictional question which does not involve a factual dispute is determined by an
appellate court as a matter of law, which requires the appellate court to reach a conclusion
independent of the lower court’s decision. In re Interest of Nettie F., 295 Neb. 117, 887 N.W.2d
45 (2016).
       An appellate court reviews juvenile cases de novo on the record and reaches its conclusions
independently of the juvenile court’s findings. When the evidence is in conflict, however, an
appellate court may give weight to the fact that the lower court observed the witnesses and accepted
one version of the facts over the other. In re Interest of Aly T. & Kazlynn T., 26 Neb. Ct. App. 612,
921 N.W.2d 856 (2018).
                                            ANALYSIS
                                 1. APPEAL IN CASE NO. A-18-816
        In a juvenile case, as in any other appeal, before reaching the legal issues presented for
review, it is the duty of an appellate court to determine whether it has jurisdiction over the matter
before it. In re Interest of Kamille C. & Kamiya C., 302 Neb. 226, 922 N.W.2d 739 (2019). For an
appellate court to acquire jurisdiction of an appeal, there must be a final order entered by the court
from which the appeal is taken. In re Interest of Mercedes L. et al., 26 Neb. Ct. App. 737, 923 N.W.2d
751 (2019). Among the three types of final orders which may be reviewed on appeal is an order
that affects a substantial right made during a special proceeding. Simms v. Friel, 25 Neb. Ct. App. 640,
911 N.W.2d 636 (2018). Juvenile court proceedings are special proceedings, and an order in a


                                                -7-
juvenile special proceeding is final and appealable if it affects a parent’s substantial right to raise
his or her child. In re Interest of Kamille C. & Kamiya C., supra. Whether a substantial right of a
parent has been affected by an order in juvenile court litigation is dependent upon both the object
of the order and the length of time over which the parent’s relationship with the juvenile may
reasonably be expected to be disturbed. In re Interest of Mercedes L. et al., supra. Orders which
temporarily suspend a parent’s custody and visitation rights do not affect a substantial right and
are therefore not appealable. In re Interest of Danaisha W. et al., 287 Neb. 27, 840 N.W.2d 533
(2013).
         The State asserts that we lack appellate jurisdiction because Robert did not appeal from a
final, appealable order. Citing In re Interest of Danaisha W. et al., supra, the State argues that the
August 1, 2018, order was temporary in nature because the court had scheduled a termination trial
soon thereafter. We agree.
         After the juvenile court in In re Interest of Danaisha W. et al. had temporarily suspended
a mother’s visitation rights with her children, the State filed a petition to terminate the mother’s
parental rights. The juvenile court thereafter entered an order that ended the temporary suspension
of the mother’s visitation rights, but imposed specific conditions on the mother’s visitation. On the
same day, the juvenile court scheduled a hearing on the State’s motion to terminate parental rights
for about 6 weeks in the future. The mother appealed the visitation order, and the Nebraska
Supreme Court dismissed her appeal for lack of a final, appealable order. The court reasoned that
because the juvenile court entered its order reinstating visitation with conditions so near in time to
the scheduled hearing on the State’s motion to terminate her parental rights, the order’s affects
were only temporary and did not affect a substantial right. As a result, the order was not appealable.
         On the other hand, the Supreme Court found that it had jurisdiction to review the visitation
order in In re Interest of Octavio B. et al., 290 Neb. 589, 861 N.W.2d 415 (2015). The juvenile
court in that case changed the permanency plan as to the mother from goals focused on
reunification to goals focused on adoption. The juvenile court explained from the bench that the
Department was only required to provide services to the mother that were consistent with the
children’s new permanency goals. The mother appealed the permanency plan change. Before
analyzing the merits of the mother’s appeal, the Nebraska Supreme Court examined whether the
juvenile court’s order changing the children’s permanency plan was appealable. The court
explained that “[a]n order that adopts a case plan with a material change in the conditions for
reunification with a parent’s child is a crucial step in proceedings that could possibly lead to the
termination of parental rights; such an order affects a parent’s substantial right in a special
proceeding and is appealable.” 290 Neb. at 599, 861 N.W.2d at 424. Because the juvenile court’s
change in permanency goals effectively discontinued the Department’s reasonable efforts to
reunify the mother with her children, the Supreme Court found that she was disadvantaged by the
order, and it was thus appealable.
         We find the present case is more similar to In re Interest of Danaisha W. et al. than to In
re Interest of Octavio B. et al. In case No. A-18-816, Robert appeals from the juvenile court’s
August 1, 2018, order, which denied his motion objecting to Brittney Sue’s out-of-home
placement. Unlike the order in In re Interest of Octavio B. et al., the order did not alter Robert’s
scheduled visitation or the Department’s efforts to reunify Robert with Brittney Sue. Notably, the
trial on the State’s motion to terminate Robert’s parental rights was scheduled for less than a month


                                                 -8-
after the court entered its order, so like the order in In re Interest of Danaisha W. et al., the August
1 order would only remain in effect for a matter of weeks. It is of no consequence that Robert’s
appeal delayed the trial on the State’s motion to terminate his parental rights. As the court stated
in In re Interest of Danaisha W. et al., “[t]he fact that an appeal has delayed final disposition ‘is
unfortunate but irrelevant in [an appellate court’s] determination whether the order, when issued,
affected a substantial right.’” 287 Neb. at 34, 840 N.W.2d at 538.
        Because the juvenile court’s August 1, 2018, order was not final and appealable, we dismiss
Robert’s appeal in case No. A-18-816 for lack of jurisdiction.
                                  2. APPEAL IN CASE NO. A-18-982
        In case no A-18-982, Robert assigns that the juvenile court erred in (1) holding a hearing
on the State’s motion to relieve the Department of reasonable efforts, (2) allowing the Department
to stop reasonable efforts to reunify Brittney Sue, and (3) denying him visitation and contact with
Brittney Sue. Finding no error, we affirm.
                           (a) Juvenile Court’s Jurisdiction Over Hearing
        Robert assigns that the juvenile court erred in holding a hearing on the State’s motion to
relieve the Department of reasonable efforts. He argues that by denying him visitation and
discontinuing all efforts toward reunification, the court effectively terminated his parental rights,
which the court lacked jurisdiction to do on account of his appeal in case No. A-18-816. We
disagree.
        Neb. Rev. Stat. § 43-295 (Reissue 2016) describes the juvenile courts’ continuing
jurisdiction over juvenile cases:
                Except when the juvenile has been legally adopted, the jurisdiction of the court
        shall continue over any juvenile brought before the court or committed under the Nebraska
        Juvenile Code and the court shall have power to order a change in the custody or care of
        any such juvenile if at any time it is made to appear to the court that it would be for the
        best interests of the juvenile to make such change.

However, the continuing jurisdiction of a juvenile court under § 43-295 does not include the power
to terminate a juvenile’s relationship with his or her parent pending an appeal. In re Interest of
Joshua M. et al., 4 Neb. Ct. App. 659, 548 N.W.2d 348 (1996), reversed in part on other grounds 251
Neb. 614, 558 N.W.2d 548 (1997).
        The juvenile court entered an order granting the State’s motion to relieve the Department
of reasonable efforts and denying Robert’s motion to lift the suspension of his visitation. Although
these orders were a crucial step in proceedings that could possibly lead to the termination of
parental rights, the orders did not terminate Robert’s parental rights. Robert cites to In re Interest
of Octavio B. et al., 290 Neb. 589, 861 N.W.2d 415 (2015), for the proposition that an order
“ceasing reasonable efforts for reunification . . . effectively terminates [a parent’s] parental rights.”
Appellant’s brief at 5. As we discussed above in our analysis of case No. A-18-816, In re Interest
of Octavio B. et al. does not stand for such a proposition, and the court in that case did not
determine that discontinuing those services or changing the children’s permanency goals was




                                                  -9-
equivalent to terminating the mother’s parental rights. Thus, the district court had jurisdiction to
hold the hearing under § 43-295 during the pendency of the appeal in case No. A-18-816.
                                  (b) Brittney Sue’s Best Interests
         Robert’s remaining assignments of error concern the juvenile court’s determination that
reasonable efforts to reunify Brittney Sue and Robert are no longer required and that continued
visitation and contact between them are not in her best interests. The foremost purpose and
objective of the Nebraska Juvenile Code is the protection of a juvenile’s best interests, with
preservation of the juvenile’s familial relationship with his or her parents where the continuation
of such parental relationship is proper under the law. The goal of juvenile proceedings is not to
punish parents, but to protect children and promote their best interests. In re Interest of Mercedes
L. et al., 26 Neb. Ct. App. 737, 923 N.W.2d 751 (2019).
         Thus, the relevant question for Robert’s remaining assignments of error is whether the State
met its burden to show that discontinuing reasonable efforts as well as disallowing visitation and
contact was in Brittney Sue’s best interests, and we find that it did.
                        (i) Discontinuing Department’s Reasonable Efforts
        Robert assigns that the juvenile court erred in relieving the Department from providing
reasonable efforts to reunify Brittney Sue with him. Under Neb. Rev. Stat. § 43-283.01(4) (Cum.
Supp. 2018), “[r]easonable efforts to preserve and reunify the family are not required if a court of
competent jurisdiction has determined that: . . . (c) [t]he parental rights of the parent to a sibling
of the juvenile have been terminated involuntarily.
        Here, Robert’s parental rights to his four older children had been terminated involuntarily
on August 4, 2018. Thus, the juvenile court was no longer required to provide Robert with
reasonable efforts to reunify with Brittney Sue. And after our de novo review of the record, we
find that relieving the Department of providing reasonable efforts to preserve and reunify Brittney
Sue with Robert was in her best interests. Robert’s testimony at the September 28, hearing showed
that he was unwilling or unable to submit to the Department’s guidelines. He protested the use of
a neutral space for visitation, and, other than with Andor, he was not open to redirection from
Department caseworkers or providers. Further, at the August 1 hearing, the testimony of
caseworkers and providers demonstrated that Robert was difficult to work with. Since his
children’s cases began in 2016, Robert made little progress in developing parenting skills; and
over the course of Brittney Sue’s case, he made little progress on the goals established by the
reunification program. Robert’s home presents hazards that without careful parental oversight
could cause Brittney Sue harm. Robert has failed to demonstrate that he appreciates these hazards.
In sum, the record shows that Robert has not responded positively to the Department’s past
reasonable efforts to preserve and reunify the family, and continuing those efforts are not in
Brittney Sue’s best interests.
                            (ii) Denying Robert Visitation and Contact
       Robert next assigns that the juvenile court erred in denying him visitation and contact with
Brittney Sue. Given our finding above affirming that reasonable efforts are no longer required to




                                                - 10 -
reunify Robert and Brittney Sue, we likewise find no error in denying Robert’s request to lift the
visitation restriction and that such denial is in Brittney Sue’s best interests.
                                         CONCLUSION
        We lack jurisdiction over Robert’s appeal from the August 1, 2018, order in case No.
A-18-816. We therefore dismiss the appeal.
        In case No. A-18-982, we find that because Robert’s parental rights to Brittney Sue’s four
siblings were terminated, the State was no longer required to provide reasonable efforts to preserve
and reunify the family. Further, after a de novo review of the evidence, we find that suspending
Robert’s visitation and contact with Brittney Sue was in her best interests.
                                                            APPEAL IN NO. A-18-816 DISMISSED.
                                                            JUDGMENT IN NO. A-18-982 AFFIRMED.




                                               - 11 -